Exhibit STANDARD MULTI-TENANT LEASE This Standard Multi-Tenant Lease ("Lease") is made and entered into as of the 19th day of June, 2008, by and between ARDEN REALTY LIMITED PARTNERSHIP, a Maryland limited partnership ("Landlord"), and SCOLR PHARMA, INC., a Delaware corporation ("Tenant"). Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the premises described as a portion of the first floor, as designated on the plan attached hereto and incorporated herein as Exhibit"A" ("Premises"), of the project ("Project") now known as BuildingOne of North Creek Corporate Center whose address is 19204 North Creek Parkway, Bothell, Washington, and located upon the real property ("Real Property") described on Exhibit "A-1".All existing leasehold improvements within the Premises are included in the term "Premises." The Real Property is a separate legal parcel and a separate tax parcel.The Real Property is known as North Creek Corporate Center, including the parking area for North Creek Corporate Center, and is shown on the Site Plan attached hereto as Exhibit "F" and made a part hereof (the "Development").The restrooms (other than any located within a tenant's rentable space), building lobby and elevator within the Project are common areas for use by all tenants of the Project and, during the term of this Lease, Tenant shall have the non-exclusive right to the use and benefit of such common areas.The total rentable square footage of the Project is 49,115 square feet.The Development is a contiguous three-building development known as North Creek Corporate Center owned by Landlord and the other two (2) buildings in the Development are BuildingTwo (having a total rentable square footage of 18,212 square feet), whose address is 19310 North Creek Parkway and BuildingThree (having a total rentable square footage of 27,356 square feet) whose address is 19102 North Creek Parkway.The Project and the other portions of the Development share connecting driveways, walkways, parking areas and landscaped area (the "Development Common Areas") and, subject to the terms and conditions of this Lease, all tenants in the Development have, and during the term of this Lease, shall have the non-exclusive right to use the Development Common Areas.Landlord recognizes that it has been informed by Tenant that Tenant is a specialty pharmaceutical company that uses its proprietary technology platform to develop novel pharmaceutical, over-the-counter and nutritional products and that Tenant's use of the Premises may, subject to the terms and conditions of this Lease, include production of prototype tablets in the Premises (such uses are collectively referred to herein as the "Pharmaceutical Development Uses").This Lease shall be for the Term and upon the terms and conditions hereinafter set forth, and Landlord and Tenant hereby agree as follows: ARTICLE 1 BASIC LEASE PROVISIONS A. Term: Eighty-eight (88) months. Commencement Date: The earlier of (i)the date Tenant first commences to conduct business in all of the Premises, or (ii)the later of (a) September1, 2008, or (b) the date of Substantial Completion of Improvements in all of the Premises.The Commencement Date is anticipated to be on or about September1, 2008. Expiration Date: The date immediately preceding the eighty-eighth (88th) monthly anniversary of the Commencement Date; provided, however, that if the Commencement Date is a date other than the first (1st) day of a month, the Expiration Date shall be the last day of the month which is eighty-eight (88) months after the month in which the Commencement Date falls, unless extended or earlier terminated pursuant to this Lease. 1 B. Square Footage: A total of 20,468 rentable square feet consisting of 9,360 rentable square feet of office space (the "Office Portion"), 8,939 rentable square feet of lab space (the "Lab Portion") and 2,169 rentable square feet of warehouse space (the "Warehouse Portion"). C. Basic Rental: 1. Office Portion Months Annual Basic Rental Monthly Basic Rental Monthly Basic Rental Per Square Foot 1-12 $149,385.60 $12,448.80* $1.33 13-24 $153,878.40 $12,823.20 $1.37 25-36 $158,371.20 $13,197.60 $1.41 37-48 $163,987.20 $13,665.60 $1.46 49-60 $168,480.00 $14,040.00 $1.50 61-72 $174,096.00 $14,508.00 $1.55 73-84 $178,588.80 $14,882.40 $1.59 85-88 $184,204.80 $15,350.40 $1.64 *Subject to abatement as provided in Article3 below. 2. Lab Portion Months Annual Basic Rental Monthly Basic Rental Monthly Basic Rental Per Square Foot 1-12 $210,245.28 $17,520.44* $1.96 13-24 $216,681.36 $18,056.78 $2.02 25-36 $223,117.44 $18,593.12 $2.08 37-48 $229,553.52 $19,129.46 $2.14 49-60 $235,989.60 $19,665.80 $2.20 61-72 $243498.36 $20,291.53 $2.27 73-84 $251,007.12 $20,917.26 $2.34 85-88 $258,515.88 $21,542.99 $2.41 *Subject to abatement as provided in Article3 below. 3. Warehouse Portion Lease Year Annual Basic Rental Monthly Basic Rental Monthly Basic Rental Per Square Foot 1-12 $16,918.20 $1,409.85* $0.65 13-24 $17,438.76 $1,453.23 $0.67 25-36 $17,959.32 $1,496.61 $0.69 37-48 $18,479.88 $1,539.99 $0.71 49-60 $19,000.44 $1,583.37 $0.73 61-72 $19,521.00 $1,626.75 $0.75 73-84 $20,301.84 $1,691.82 $0.78 85-88 $20,822.40 $1,735.20 $0.80 *Subject to abatement as provided in Article3 below. 4. Total Premises Months Annual Basic Rental Monthly Basic Rental 1-12 $376,549.08 $31,379.09* 13-24 $387,998.52 $32,333.21 25-36 $399,447.96 $33,287.33 37-48 $412,020.60 $34,335.05 2 Months Annual Basic Rental Monthly Basic Rental 49-60 $423,470.04 $35,289.17 61-72 $437,115.36 $36,426.28 73-84 $449,897.76 $37,491.48 85-88 $463,543.08 $38,628.59 *Subject to abatement as provided in Article 3 below. D. Tenant's Proportionate Share (ratio of rentable area of the Premises to rentable area of the Project): 41.67%. E. Security Deposit/Letter of Credit: A security deposit of $38,628.59 shall be due and payable by Tenant to Landlord upon Tenant's execution of this Lease.In addition, concurrently with Tenant's execution of this Lease, Tenant shall provide Landlord with a Letter of Credit in the amount of $564,000.00 as further provided in Section4(b) below. F. Permitted Use: Pharmaceutical Development Uses and general office, lab, research, development, distribution and warehouse use and, to the extent reasonably approved by Landlord, any other legally permitted use for the Project. G. Brokers: Flinn Ferguson (representing Tenant) and Pacific Real Estate Partners (representing Landlord). H. Parking Passes: Tenant shall be entitled to use three point five (3.5) unreserved parking passes for each 1,000 rentable square feet contained in the Premises, which equals seventy-two (72) passes.Each such parking pass shall entitle Tenant to an unreserved parking space in the parking facility located in the Development on a first come-first served basis. I. Initial Installment of Basic Rental: The first full month's Basic Rental of $31,379.09 shall be due and payable by Tenant to Landlord upon Tenant's execution of this Lease. ARTICLE 2 TERM/PREMISES (a)Term.The Term of this Lease shall commence on the Commencement Date as set forth in Article1.A. of the Basic Lease Provisions and shall end on the Expiration Date set forth in Article1.A. of the Basic Lease Provisions.For purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve (12) month period during the Lease Term, with the first (1st) Lease Year commencing on the Commencement Date; however, (a)if the Commencement Date falls on a day other than the first (1st) day of a calendar month, the first (1st) Lease Year shall end on the last day of the eleventh (11th) month after the Commencement Date and the second (2nd) and each succeeding Lease Year shall commence on the first (1st) day of the next calendar month, and (b)the last Lease Year shall end on the Expiration Date.If Landlord does not deliver possession of the Premises to Tenant on or before the anticipated Commencement Date (as set forth in Article 1.A above), Landlord shall not be subject to any liability for its failure to do so, and such failure shall not affect the validity of this Lease nor the obligations of Tenant hereunder; provided, however, if during construction of the Improvements in the Premises, Landlord and Tenant reasonably determine that Substantial Completion of the Improvements in all of the Premises will not occur on or before October31, 2008, and Landlord 3 will promptly instruct Contractor to focus its efforts in such manner so that Tenant may occupy at least such portions of the Premises prior to October31, 2008.Landlord and Tenant agree to reasonably work together, in good faith, to identify portions of the Premises within which the Contractor may focus its efforts in order to cause such portions to be in a condition which may be legally occupied by Tenant prior to October1.If Tenant so occupies any portion of the Premises prior to the Commencement Date, all of the terms and conditions of this Lease apply during the period of such occupancy and prior to the Commencement Date including, without limitation, Tenant's obligation to maintain insurance pursuant Article14 below; however, (i) Tenant's obligation to pay monthly Basic Rental and any Direct Costs shall be prorated during such period based upon the number of rentable square feet so occupied by Tenant (and as to Basic Rental at the initial rate specified in Section1(C) above), which payments shall be due within thirty (30) days after invoice, and (ii) the Commencement Date for this Lease shall not occur until the date specified in the definition of Commencement Date in Section1(A) above occurs.Tenant's entry onto the Premises pursuant to Section6.4 of the Tenant Work Letter to conduct its fixturization shall not constitute Tenant's conducting business in the Premises for purposes of the definition of Commencement Date. (b)Premises.Landlord and Tenant hereby stipulate that the Premises contains the number of square feet specified in Article1.B. of the Basic Lease Provisions.Landlord may deliver to Tenant a Commencement Letter in a form substantially similar to that attached hereto as Exhibit "C", which, if the completed information therein is accurate, Tenant shall execute and return to Landlord within five (5) days of receipt thereof.Failure of Tenant to execute and deliver the Commencement Letter or object in writing to any inaccuracy therein within such period shall constitute an acknowledgment by Tenant that the statements included in such notice are true and correct, without exception. ARTICLE 3 RENTAL (a)Basic Rental.Tenant agrees to pay to Landlord during the Term hereof, at Landlord's office or to such other person or at such other place as directed from time to time by written notice to Tenant from Landlord, the initial monthly sums as set forth in Article1.C. of the Basic Lease Provisions, payable in advance on the first (1st) day of each calendar month, without demand, setoff or deduction, except as expressly provided in this Lease, and in the event this Lease commences or the date of expiration of this Lease occurs other than on the first day or last day of a calendar month, the rent for such month shall be prorated.Notwithstanding anything to the contrary contained herein, Landlord hereby agrees to abate Tenant's obligation to pay monthly Basic Rental for the second (2nd) through and including the fifth (5th) months of the initial Lease Term.During such abatement period, Tenant shall still be responsible for the payment of all of its other monetary obligations under the Lease.If an Event of Default occurs that results in early termination of this Lease pursuant to the provisions of Section20(a) of this Lease, then as a part of the recovery set forth in Section20 of this Lease, Landlord shall be entitled to the recovery of the unamortized portion of the monthly Basic Rental that was abated under the provisions of this Article3.In addition, notwithstanding the foregoing, the first (1st) full month's Basic Rental shall be paid to Landlord in accordance with Article1.I. of the Basic Lease Provisions and, if the Commencement Date is not the first day of a month, Basic Rental and Rental Tax for the partial month commencing as of the Commencement Date shall be prorated based upon the actual number of days in such month and shall be due and payable upon the Commencement Date. (b)Direct Costs.Tenant shall pay an additional sum for each calendar year during the Term equal to the product of the Tenant's Proportionate Share set forth in Article1.D. of the Basic Lease Provisions multiplied by the amount of Direct Costs.In the event either the Premises and/or the Project is expanded or reduced, then Tenant's Proportionate Share shall be appropriately adjusted based on the ratio of the rentable area of the Premises to the rentable area of the Project, and as to the calendar year in which such change occurs, Tenant's Proportionate Share for such calendar year shall be determined on the basis of the number of days during that particular calendar year that such Tenant's Proportionate Share was in effect.In the event this Lease shall terminate on any date other than the last day of a calendar year, the additional sum payable hereunder by Tenant during the calendar year in which this Lease terminates shall be prorated on the basis of the relationship which the number of days which have elapsed from the 4 commencement of said calendar year to and including said date on which this Lease terminates bears to three hundred sixty-five (365).Any and all amounts due and payable by Tenant pursuant to this Lease (other than Basic Rental) shall be deemed "Additional Rent" and Landlord shall be entitled to exercise the same rights and remedies upon default in these payments as Landlord is entitled to exercise with respect to defaults in monthly Basic Rental payments.Basic Rental and Additional Rent may be collectively referred to herein as "Rent".At the same time as any payment of Rent is to be made by Tenant hereunder, Tenant shall also pay any and all rental taxes, gross receipts taxes, transaction privilege taxes, sales taxes, and/or similar taxes levied currently or in the future on the Rent amount then due or otherwise assessed in connection with the rental activity then occurring (collectively, "Rental Tax").(c)Definitions.As used herein the term "Direct Costs" shall mean the sum of the following: (i)"Tax Costs", which shall mean any and all real estate taxes and other similar charges on real property or improvements, assessments, water and sewer charges, and all other charges assessed, reassessed or levied upon the Project and appurtenances thereto and the parking or other facilities thereof, or the Real Property during the Term which are assessed, reassessed or levied by the United States, the State of Washington, any applicable county within the State of Washington, any applicable city, town or other local government authority within the State of Washington, and/or any other agency or political subdivision of the State of Washington, and shall include Landlord's reasonable legal fees, costs and disbursements incurred in connection with proceedings for reduction of Tax Costs or any part thereof; provided, however, if at any time after the date of this Lease the methods of taxation now prevailing shall be altered so that in lieu of or as a supplement to or a substitute for the whole or any part of any Tax Costs, there shall be assessed, reassessed or levied (a) a tax, assessment, reassessment, levy, imposition or charge wholly or partially as a net income, capital or franchise levy or otherwise on the rents, issues, profits or income derived therefrom, or (b) a tax, assessment, reassessment, levy (including but not limited to any municipal, state or federal levy), imposition or charge measured by or based in whole or in part upon the Real Property and imposed upon Landlord, then except to the extent such items are payable by Tenant under Article6 below, such taxes, assessments, reassessments or levies or the part thereof so measured or based, shall be deemed to be included in the term "Direct Costs."Notwithstanding the foregoing, Tax Costs shall not include any income, business and occupancy, capital levy, franchise, capital stock, gift, transfer, real estate excise estate or inheritance tax, or any interest, penalties or damages incurred for late payment of taxes or assessments.If a tax or assessment is payable in installments, Tax Costs applicable thereto for a year shall include only the amount of the installment and any interest due and payable during that year. (ii)"Operating Costs", which shall mean all costs and expenses incurred by Landlord in connection with the maintenance, operation, management and repair of the Project, the equipment, the intra-building cabling and wiring, adjacent walks, driveways and landscaped and common areas and the parking lot, areas and facilities of the Project.Operating Costs shall include but not be limited to, salaries, wages, medical, surgical and general welfare benefits and pension payments, payroll taxes, fringe benefits, employment taxes, workers' compensation, uniforms and dry cleaning thereof for all employees at or below the portfolio manager level who perform duties connected with the operation, maintenance and repair of the Project, its equipment, the intra-building cabling and wiring and the adjacent walks and landscaped areas, including gardening, security, parking, operating engineer, elevator, painting, plumbing, electrical, carpentry and window washing, (provided, however that to the extent personnel perform services for buildings other than the Project, the labor costs associated with such personnel shall be included in Operating Costs only to the extent and in the proportion that such personnel perform services for the Project); a reasonable allowance for depreciation of the cost of acquiring or the rental expense of personal property used in the maintenance, operation and repair of the Project, accountant's fees incurred in the preparation of rent adjustment statements and real estate tax consulting fees pertaining to the Project; personal property taxes on property used in the maintenance and operation of the Project; fees, costs, expenses or owners' association dues payable pursuant to the terms of any recorded covenants, conditions or restrictions pertaining to the Project; the amortized cost of capital improvements made to the Project which areperformed primarily to reduce Operating Costs or otherwise improve the operating efficiency of the Project amortized on a straight line basis over the useful life of such improvements (but not to exceed the projected annual reduction in Operating Costs) and the amortized cost of capital improvements to the Project required to comply with any applicable Laws that are 5 enacted after the Commencement Date ("New Laws"); non-capital maintenance costs incurred on a regular recurring basis every three (3) or more years for certain maintenance projects on the Project (e.g., parking lot slurry coat and roof patching, but not repaving of the parking lot or roof replacement); the cost of all charges for utilities furnished to the common areas of the Project and utilities that are not separately payable by tenants of the Project, including any taxes thereon; the cost of all charges for fire and extended coverage, liability and all other insurance in connection with the Project carried by Landlord; the cost of all supplies and materials used in the maintenance and operation of the Project; the cost of all charges for cleaning, maintenance and service contracts and other services with independent contractors and administration fees; a property management fee (which fee may be imputed if Landlord has internalized management or otherwise acts as its own property manager) and license, permit and inspection fees relating to the Project. Notwithstanding anything above to the contrary, Operating Costs shall not include (1)the cost of providing any service directly to and paid directly by any tenant (outside of such tenant's Direct Cost payments) such as where a Tenant directly contracts for electric power or other utilities with the local public services company, provided that in each such case, Landlord shall have the right to "gross up" such item as if such space was vacant; (2)the cost of any items for which Landlord is reimbursed by insurance proceeds (or would have been reimbursed if Landlord maintained the insurance required to be maintained by Landlord under this Lease), condemnation awards, a tenant of the Development (outside of such tenant's Direct Cost payments), or otherwise to the extent so reimbursed; (3)any real estate brokerage commissions or other costs incurred in procuring tenants, or any fee in lieu of commission; (4)amortization of principal and interest on mortgages or ground lease payments (if any); (5)costs of items considered capital repairs, replacements, improvements and equipment under generally accepted accounting principles consistently applied except as expressly included in Operating Costs pursuant to the definition above; (6)costs incurred by Landlord due to the violation by Landlord or any tenant of the terms and conditions of any lease of space in the Development or any law, code, regulation, ordinance or the like; (7)any compensation paid to clerks, attendants or other persons in commercial concessions operated by Landlord (other than in the parking facility for the Development); (8)costs incurred in connection with upgrading the Project or Development to comply with disability, life, seismic, fire and safety codes, ordinances, statutes, or other laws in effect prior to the Commencement Date, including, without limitation, the then applicable requirements of the Americans with Disabilities Act ("ADA"), including penalties or damages incurred due to such non-compliance; (9)bad debt expenses and interest, principal, points and fees on debts (except in connection with the financing of items which may be included in Operating Costs); (10)marketing costs, including those costs described in(3) above, attorneys' fees in connection with the negotiation and preparation of letters, deal memos, letters of intent, leases, subleases, assignments, agreements relating to financing or sale of the Project or Development, space planning costs, and other costs and expenses incurred in connection with lease, sublease and/or assignment negotiations and transactions with present or prospective tenants or other occupants of the Development, including attorneys' fees and other costs and expenditures incurred in connection with disputes with present or prospective tenants or other occupants of the Development, or in connection with any financing or sale transactions pertaining to the Project or Development; (11)costs, including permit, license and inspection costs, incurred with respect to the installation of other tenants' or occupants' improvements made for tenants or other occupants in the Project or incurred in renovating or otherwise improving, decorating, painting or redecorating vacant space for tenants or other occupants in the Project; (12)any costs expressly excluded from Operating Costs elsewhere in this Lease; (13)costs of any items (including, but not limited to, costs incurred by Landlord for the repair of damage to the Project or Development) to the extent Landlord receives reimbursement from insurance proceeds or from a third party (except that any commercially reasonable deductible amount under any insurance policy shall be included within Operating Costs); (14)rentals and other related expenses for leasing an HVAC system, elevators, or other items (except when needed in connection with normal repairs and maintenance of the Project) which if purchased, rather than rented, would constitute a capital improvement not included in Operating Costs pursuant to this Lease; (15)depreciation, amortization and interest payments, except as specifically included in Operating Costs pursuant to the terms of this Lease and except on materials, tools, supplies and vendor-type equipment purchased by Landlord to enable Landlord to supply services Landlord might otherwise contract for with a third party, where such depreciation, amortization and interest payments would otherwise have been included in the charge for such third party's services, all as determined in accordance with generally accepted accounting principles, 6 consistently applied, and when depreciation or amortization is permitted or required, the item shall be amortized over its reasonably anticipated useful life; (16)expenses in connection with services or other benefits which are not offered to Tenant or for which Tenant is charged for directly but which are provided to another tenant or occupant of the Development, without charge; (17)costs incurred in connection with the operation of retail stores selling merchandise, specialty service facilities and restaurants in the Project or Development to the extent such costs are in excess of the costs Landlord reasonably estimates would have been incurred had such space been used for general office use; (18)costs (including in connection therewith all attorneys' fees and costs of settlement, judgments and/or payments in lieu thereof) arising from claims, disputes or potential disputes in connection with potential or actual claims litigation or arbitrations pertaining to Landlord and/or the Project or Development, other than such claims or disputes respecting any services or equipment used in the operation of the Project or Development by Landlord; (19)costs associated with the operation of the business of the partnership which constitutes Landlord as the same are distinguished from the costs of operation of the Project or Development; (20)costs incurred in connection with the original construction of the Project or Development; (21)costs of correcting defects in or inadequacy of the initial design or construction of the Project or Development; (22) costs incurred to (i)remove, remediate, contain treat or comply with laws relating to the removal of any "Hazardous Material," as that term is defined in Article28 of this Lease, which was in existence on the Project or Development prior to the Commencement Date, and (ii)remove, remediate, contain or treat or comply with Laws relating to the removal of any Hazardous Material, which Hazardous Material is brought onto the Project or Development after the date hereof by Landlord or any other tenant of the Project or Development or other third party (provided, however, the cost of removal of de minimis amounts of Hazardous Material customarily found in office developments (such as cleaners, solvents, lubricants, parking lot runoff, etc.) as part of the general operation of the Development may be included in Operating Costs); (23)property management fees and other service fees to the extent they exceed the amount which would generally be expected to be the cost of such services rendered by comparably qualified, unaffiliated third parties; and (24)damages or penalties arising from Landlord's breach of any agreement or contract. It is understood that Operating Costs shall be reduced by all cash discounts, rebates,. trade discounts, or quantity discounts received by Landlord or Landlord's managing agent in the purchase of any goods, utilities, or services in connection with the operation of the Project.Landlord shall make payments for goods, utilities and services in a timely manner.Landlord agrees to keep records of Operating Costs in accordance with a system of accounts and accounting practices consistently maintained on a year-to-year basis. It is understood that to the extent applicable all Operating Costs shall be calculated by Landlord in accordance with generally accepted accounting principles or otherwise in accordance with standard real estate accounting practices utilized by institutional quality landlords in the State of Washington and reduced by all cash discounts, trade discounts, or quantity discounts actually received by Landlord or Landlord's managing agent in the purchase of any goods, utilities, or services in connection with the operation of the Project. In the event, during any calendar year, the Project is less than ninety-five percent (95%) occupied at all times, those components of Operating Costs that are variable with occupancy shall be adjusted and determined for such calendar year as if the Project was ninety-five percent (95%) occupied at all times, and the increase or decrease in the sums owed hereunder shall be based upon such Operating Costs as so adjusted. (d)Determination of Payment. (i)Landlord shall give Tenant a yearly expense estimate statement (the "Estimate Statement") which shall set forth Landlord's reasonable estimate (the "Estimate") of what the total amount of Direct Costs for the then-current calendar year shall be (the "Estimated Direct Costs"), together with the amount payable by Tenant for Tenant's Proportionate Share of such Estimated Direct Costs.The failure of Landlord to timely furnish the Estimate Statement for any calendar year shall not preclude Landlord from subsequently enforcing its rights to collect any Estimated Direct Costs under this Article3, once such Estimated Direct Costs have been determined by Landlord.Tenant shall pay, with its next installment of Monthly Basic Rental which is due at least twenty (20) days from the date Tenant receives the Estimate Statement, a fraction of the Tenant's Proportionate Share of such Estimated Direct Costs for the then-current calendar year (reduced by any amounts paid pursuant to the last sentence of this 7 Section3(d)(i)).Such fraction shall have as its numerator the number of months which have elapsed in such current calendar year to the month of such payment, both months inclusive, and shall have twelve (12) as its denominator.Until a new Estimate Statement is furnished, Tenant shall pay monthly, with the monthly Basic Rental installments, an amount equal to one-twelfth (1/12) of the total of Tenant's Proportionate Share of such Estimated Direct Costs Estimated Direct Costs set forth in the previous Estimate Statement delivered by Landlord to Tenant.(ii)In addition, Landlord shall endeavor to give to Tenant as soon as reasonably practicable following the end of each calendar year (but not later than one hundred eighty (180) days after the end of such year), a statement (the "Statement") which shall state the Direct Costs incurred or accrued for such preceding calendar year.Upon receipt of the Statement for each calendar year during the Term, if amounts paid by Tenant as Estimated Direct Costs are less than Tenant's actual Proportionate Share of Direct Costs as specified on the Statement, Tenant shall pay, with its next installment of monthly Basic Rental which is due at least twenty (20) days from the date Tenant receives the Estimate Statement, the full amount of Tenant's actual Proportionate Share of Direct Costs for such calendar year, less the amounts, if any, paid during such calendar year as Estimated Direct Costs.If, however, the Statement indicates that amounts paid by Tenant as Estimated Direct Costs are greater than Tenant's actual Proportionate Share of Direct Costs as specified on the Statement, such overpayment shall be credited against Tenant's next installments of Rent.The failure of Landlord to timely furnish the Statement for any calendar year shall not prejudice Landlord or Tenant from enforcing its rights under this Article3, once such Statement has been delivered.Even though the Term has expired and Tenant has vacated the Premises, when the final determination is made of Tenant's Proportionate Share of the Direct Costs for the calendar year in which this Lease terminates, Tenant shall immediately pay to Landlord (or Landlord shall reimburse to Tenant) an amount as calculated pursuant to the provisions of this Section3(d).The provisions of this Section3(d)(ii) shall survive the expiration or earlier termination of the Term. (iii)If the Project is a part of a multi-building development, those Direct Costs attributable to such development as a whole (and not attributable solely to any individual building therein) shall be allocated by Landlord to the Project and to the other buildings within such development on an equitable and commercially reasonable basis. (e)Audit Right.Within one hundred eighty (180) days after receipt of a Statement by Tenant ("Review Period"), if Tenant disputes the amount set forth in the Statement, Tenant's employees or an independent certified public accountant (which accountant is a member of a nationally or regionally recognized accounting firm and is not retained on a contingency fee basis), designated by Tenant, may, after reasonable notice to Landlord ("Review Notice") and at reasonable times, inspect Landlord's records at Landlord's offices in the Seattle metropolitan area, provided that Tenant is not then in default after expiration of all applicable cure periods and provided further that Tenant and such accountant or representative shall, and each of them shall use their commercially reasonable efforts to cause their respective agents and employees to, maintain all information contained in Landlord's records in confidence, provided such information may be disclosed to Tenant’s lawyers, advisors, lenders and others who have a legitimate need to know such information.Notwithstanding the foregoing, Tenant shall only have the right to review Landlord's records one (1) time (which review may occur over a period of more than one day, as reasonably required) during any twelve (12) month period.If after such inspection, but within sixty (60) days after the Review Period, Tenant notifies Landlord in writing ("Dispute Notice") that Tenant still disputes such amounts, a certification as to the proper amount shall be made in accordance with Landlord's standard accounting practices, at Tenant's expense, by a neutral, independent certified public accountant selected by Landlord and who is a member of a nationally or regionally recognized accounting firm which has no affiliation or contractual relationship with Landlord or Tenant.Landlord shall engage such independent accountant within thirty (30) days after Landlord receives the Dispute Notice.Tenant's failure to deliver the Review Notice within the Review Period or to deliver the Dispute Notice within sixty (60) days after the Review Period shall be deemed to constitute Tenant's approval of such Statement and Tenant, thereafter, waives the right or ability to dispute the amounts set forth in such Statement.If Tenant timely delivers the Review Notice and the Dispute Notice, Landlord shall cooperate in good faith with Tenant and the independent accountant to show Tenant and such accountant the information upon which the certification is to be based.However, if such certification by the independent accountant proves that the Direct Costs set forth in the Statement were overstated by more than four percent (4%), then the cost of the independent accountant and the cost of such certification shall be paid for by Landlord. 8 Promptly following the parties receipt of such certification, the parties shall make such appropriate payments or reimbursements, as the case may be, to each other, as are determined to be owing pursuant to such certification.Tenant agrees that this section shall be the sole method to be used by Tenant to dispute the amount of any Direct Costs payable by Tenant pursuant to the terms of this Lease, and Tenant hereby waives any other rights at law or in equity relating thereto. ARTICLE 4 SECURITY DEPOSIT/LETTER OF CREDIT (a)Security Deposit.Tenant has deposited or concurrently herewith is depositing with Landlord the sum set forth in Article1.E. of the Basic Lease Provisions as security for the full and faithful performance of every provision of this Lease to be performed by Tenant.If an Event of Default occurs and is continuing, Landlord may use all or any part of this security deposit for the payment of any rent or any other sums in default, or to compensate Landlord for any expense actually and reasonably incurred by Landlord as a result of Tenant's default or if Landlord has terminated the Lease, the damages to which Landlord is entitled pursuant to Article20 of this Lease.If any portion of said deposit is so used or applied, Tenant shall, within five (5) business days after written demand therefor, deposit cash with Landlord in an amount sufficient to restore the security deposit to its full amount.Tenant agrees that Landlord shall not be required to keep the security deposit in trust, segregate it or keep it separate from Landlord's general funds but Landlord may commingle the security deposit with its general funds and Tenant shall not be entitled to interest on such deposit.At the expiration of the Term, and except to the extent Tenant owes Landlord money due to a default by Tenant hereunder, the security deposit or any balance thereof shall be returned to Tenant (or, at Landlord's option, to Tenant's "Transferee", as such term is defined in Article15 below), provided that subsequent to the expiration of this Lease, Landlord may retain from said security deposit (i) an amount reasonably estimated by Landlord to cover potential Direct Cost reconciliation payments due with respect to the calendar year in which this Lease terminates or expires (such amount so retained shall not, in any event, exceed ten percent (10%) of Estimated Direct Cost payments due from Tenant for such calendar year through the date of expiration or earlier termination of this Lease and any amounts so retained and not applied to such reconciliation shall be returned to Tenant within thirty (30) days after Landlord's delivery of the Statement for such calendar year), (ii) any and all amounts reasonably estimated by Landlord to cover the anticipated costs to be incurred by Landlord to remove any signage provided to Tenant under this Lease, to remove cabling and other items required to be removed by Tenant under Section 29(b) below and to repair any damage caused by such removal (in which case any excess amount so retained by Landlord shall be returned to Tenant within thirty (30) days after such removal and repair), and (iii) any and all amounts permitted by law and this Article 4. Tenant hereby waives any provisions of law, now or hereafter in effect, which provide that Landlord may claim from a security deposit only those sums reasonably necessary to remedy defaults in the payment of rent, to repair damage caused by Tenant or to clean the Premises, it being agreed that Landlord may, in addition, claim those sums specified in this Article 4 above, and all of Landlord's damages under this Lease and Washington law including, but not limited to, any damages accruing upon termination of this Lease and/or those sums reasonably necessary to compensate Landlord for any other actual damage, foreseeable or unforeseeable, caused by the acts or omissions of Tenant or any officer, employee, agent, contractor or invitee of Tenant. (b)Letter of Credit.Concurrently with Tenant's execution of this Lease, Tenant shall deliver to Landlord an unconditional, irrevocable and renewable letter of credit ("Letter of Credit") in favor of Landlord substantially in the form attached hereto as ExhibitE, issued by Silicon Valley Bank or other bank reasonably satisfactory to Landlord with a branch which will honor draws located in the Seattle area or permitting draws electronically or by mail, overnight courier or facsimile, in the principal amount ("Stated Amount") specified below, to be held by Landlord in accordance with the terms, provisions and conditions of this Lease.Tenant shall pay all expenses, points and/or fees incurred by Tenant in obtaining the Letter of Credit.If the Letter of Credit delivered by Tenant is inconsistent with the form attached hereto as ExhibitE (including, without limitation, the wrong name or address for the Beneficiary), Landlord may so notify Tenant in writing, in which case Tenant shall cause the Letter of Credit to be corrected within five (5) business days after such notice.The Stated Amount shall initially be Five Hundred Sixty-Four Thousand Dollars ($564,000.00); provided, however, that, except as 9 hereinafter provided, upon the dates specified below ("Adjustment Dates"), the Stated Amount shall be reduced to the following amounts: Date Stated Amount November30, 2011 $ 376,000.00 November30, 2012 $ 188,000.00 November30, 2013 $ 0.00 However, if Tenant does not utilize the entire Improvement Allowance by the earlier of (i) the date Tenant gives Landlord written notice that it will not seek to obtain any credit for any unused portion of the Improvement Allowance or (ii) March31, 2009, then, subject to the next sentence below, Tenant may cause the Stated Amount to be reduced on such date by the amount of the Improvement Allowance which is not so utilized by Tenant and the Stated Amount may be further reduced upon the Adjustment Dates on a proportionate basis (i.e., on the first (1st) Adjustment Date, the Stated Amount may be reduced to two-thirds (2/3rds) of the revised original Stated Amount, on the second (2nd) Adjustment Date, the Stated Amount may be reduced to one-third (1/3) of the revised original Stated Amount, and upon the third (3rd) Adjustment Date, the Stated Amount may be reduced to zero dollars).Furthermore, if (i)a default by Tenant occurs under this Lease, or (ii)circumstances exist that would, with notice or lapse of time, or both, constitute a default by Tenant, and Tenant has failed to cure such default within the time period permitted by Article19 or such lesser time as may remain before the relevant Adjustment Date as provided above, the Stated Amount shall not thereafter be reduced unless and until such default shall have been fully cured pursuant to the terms of this Lease, at which time the Stated Amount may be reduced as hereinabove described.Upon any change to the Stated Amount, the Letter of Credit shall be concurrently amended or replaced by a Letter of Credit in the new reduced Stated Amount, and Landlord and Tenant shall take the steps reasonably necessary to cause the existing Letter of Credit to be delivered to the issuing bank and the issuing bank to amend the Letter of Credit or issue a new replacement Letter of Credit in the new reduced Stated Amount on the date the Stated Amount is required to be adjusted.The Letter of Credit shall state that an authorized officer or other representative of Landlord may make demand on Landlord's behalf for the Stated Amount of the Letter of Credit, or any portion thereof, and that the issuing bank must immediately honor such demand upon presentation to it of the original Letter of Credit, without qualification or satisfaction of any conditions, except the proper identification of the party making such demand and such party's certification that Landlord is entitled to draw on the Letter of Credit pursuant to this Lease.In addition, the Letter of Credit shall indicate that it is transferable in its entirety by Landlord as beneficiary to any transferee of Landlord's interest under this Lease who assumes Landlord's obligations under this Lease or to a lender under any mortgage or deed of trust encumbering the Project (provided that such lender agrees that draws may be made on the Letter of Credit only as permitted by this Lease, the drawn amounts shall only be used, applied or retained as permitted by this Lease, the drawn amounts shall be returned to Tenant to the extent required by this Lease, and that no further assignments shall be made by such lender of the beneficiary's interest in the Letter of Credit except as permitted by this Lease) and that upon receiving written notice of transfer along with such party's certification confirming that the transfer meets the above requirements, and upon presentation to the issuing bank of the original Letter of Credit, the issuer or confirming bank will reissue the Letter of Credit naming such transferee as the beneficiary.Tenant shall be responsible for the payment to the issuing bank of any transfer costs imposed by the issuing bank in connection with any such transfer.If (A)the term of the Letter of Credit held by Landlord will expire prior to the last Adjustment Date specified above and the Letter of Credit is not extended, or a new Letter of Credit for an extended period of time is not substituted, in either case at least (30) days prior to the expiration of the Letter of Credit, or (B)an Event of Default has occurred and is continuing, including the filing of a voluntary petition under Title11 of the United States Code (i.e., the bankruptcy Code), or Tenant otherwise becomes a debtor in any case or proceeding under the Bankruptcy Code, as now existing or hereinafter amended, or any similar law or statute, Landlord may (but shall not be required to) draw upon all or any portion of the Stated Amount of the Letter of Credit, and the proceeds received from such draw shall constitute Landlord's property (and not Tenant's property or the property of the bankruptcy estate of Tenant) and Landlord may then use, apply or retain all or any part of the proceeds (1)for the payment of any sum which is in default, (2)to reimburse Landlord for any expense actually and reasonably incurred by Landlord as a result of Tenant's default, and (3)if Landlord has terminated this Lease, the damages to which Landlord is entitled 10 pursuant to Article20 of this Lease.If any portion of the Letter of Credit proceeds are so used or applied, Tenant shall, within ten (10) days after demand therefor, post an additional Letter of Credit in an amount to cause the aggregate amount of the unused proceeds and such new Letter of Credit to equal the Stated Amount required in this Article4 above.Landlord shall not be required to keep any proceeds from the Letter of Credit separate from its general funds.Should Landlord sell its interest in the Premises during the Lease Term, Landlord shall transfer the Letter of Credit and any unapplied proceeds of the Letter of Credit to the purchaser, and if Landlord transfers the Letter of Credit and deposits with the purchaser thereof the Letter of Credit and any unapplied proceeds of the Letter of Credit and such purchaser assumes in writing Landlord’s obligations with respect thereto, thereupon Landlord shall be discharged from any further liability with respect to the Letter of Credit and said proceeds and Tenant shall look solely to such transferee for the return of the Letter of Credit or any proceeds therefrom.The Letter of Credit or any remaining proceeds of the Letter of Credit held by Landlord after expiration or earlier termination of the Lease Term, after any deductions described in this Article4 above, shall be returned to Tenant or, at Landlord's option, to the last assignee of Tenant's interest hereunder, within sixty(60) days following the expiration of the Lease Term; provided, if the Stated Amount is reduced while Landlord is holding any such unapplied proceeds, Landlord shall promptly return to Tenant (so long as no Event of Default is continuing) the amount by which such proceeds and the remaining balance of the Letter of Credit exceeds the reduced Stated Amount.The use, application or retention of the Letter of Credit, the proceeds or any portion thereof, shall not prevent Landlord from exercising any other rights or remedies provided under this Lease, it being intended that Landlord shall not be required to proceed against the Letter of Credit, and such use, application or retention of the Letter of Credit shall not operate as a limitation on any recovery to which Landlord may otherwise be entitled.No trust relationship is created herein between Landlord and Tenant with respect to the Letter of Credit. Landlord and Tenant acknowledge and agree that in no event or circumstance shall the Letter of Credit, any renewal thereof or substitute therefor or the proceeds thereof be deemed to be or treated as a "security deposit" within the meaning of any laws or statutes.The parties hereto (A)recite that the Letter of Credit is not intended to serve as a security deposit and any laws, rules and regulations applicable to security deposits in the commercial context ("Security Deposit Laws") shall have no applicability or relevancy thereto and (B)waive any and all rights, duties and obligations either party may now or, in the future, will have relating to or arising from the Security Deposit Laws.Notwithstanding the foregoing, to the extent any Security Deposit Law in any way: (a) is applicable to this Lease or the Letter of Credit (or any proceeds thereof); or (b) controls Landlord's rights to draw on the Letter of Credit or apply the proceeds of the Letter of Credit to any amounts due under this Lease or any damages Landlord may suffer following termination of this Lease, then Tenant fully and irrevocably waives the benefits and protections of such Security Deposit Law, it being agreed that Landlord may recover from the Letter of Credit (or its proceeds) amounts expressly provided in this Article4. ARTICLE 5 HOLDING OVER Should Tenant, without Landlord's written consent, hold over after termination of this Lease, Tenant shall, at Landlord's option, become either a tenant at sufferance or a month-to-month tenant upon each and all of the terms herein provided as may be applicable to such a tenancy and any such holding over shall not constitute an extension of this Lease.During such holding over, Tenant shall pay in advance, monthly, Basic Rental at a rate equal to one hundred fifty percent (150%) of the rate in effect for the last month of the Term of this Lease or one hundred percent (100%) of Landlord's then asking rate for comparable space in the Project, whichever is greater, in addition to, and not in lieu of, all other payments required to be made by Tenant hereunder including but not limited to Tenant's Proportionate Share of any increase in Direct Costs.Nothing contained in this Article5 shall be construed as consent by Landlord to any holding over of the Premises by Tenant, and Landlord expressly reserves the right to require Tenant to surrender possession of the Premises to Landlord as provided in this Lease upon the expiration or earlier termination of the Term.If Tenant fails to surrender the Premises upon the expiration or termination of this Lease, Tenant agrees to indemnify, defend and hold Landlord 11 harmless from all costs, loss, expense or liability, including without limitation, claims made by any succeeding tenant and real estate brokers claims and attorney's fees and costs. ARTICLE 6 OTHER TAXES Tenant shall pay, prior to delinquency, all taxes assessed against or levied upon trade fixtures, furnishings, equipment and all other personal property of Tenant located in the Premises.In the event any or all of Tenant's trade fixtures, furnishings, equipment and other personal property shall be assessed and taxed with property of Landlord, or if the cost or value of any leasehold improvements in the Premises exceeds the cost or value of a Project-standard buildout as determined by Landlord and, as a result, real property taxes for the Project are increased, Tenant shall pay to Landlord, within ten (10) days after delivery to Tenant by Landlord of a written statement setting forth such amount, the amount of such taxes applicable to Tenant's property or above-standard improvements.Tenant shall assume and pay to Landlord at the time Basic Rental next becomes due (or if assessed after the expiration of the Term, then within ten (10) days), any excise, sales, use, rent, occupancy, garage, parking, gross receipts or other taxes (other than net income taxes) which may be assessed against or levied upon Landlord on account of letting of the Premises to Tenant or the payment of Basic Rental or any other sums due or payable hereunder, and which Landlord may be required to pay or collect under any law now in effect or hereafter enacted.In addition to Tenant's obligation pursuant to the immediately preceding sentence, Tenant shall pay directly to the party or entity entitled thereto all business license fees, gross receipts taxes and similar taxes and impositions which may from time to time be assessed against or levied upon Tenant, as and when the same become due and before delinquency.Notwithstanding anything to the contrary contained herein, any sums payable by Tenant under this Article6 shall not be included in the computation of "Tax Costs." ARTICLE 7 USE Tenant shall use and occupy the Premises only for the use set forth in Article1.F. of the Basic Lease Provisions and shall not use or occupy the Premises or permit the same to be used or occupied for any other purpose without the prior written consent of Landlord, which consent may be given or withheld in Landlord's sole and absolute discretion, and Tenant agrees that it will use the Premises in such a manner so as not to unreasonably interfere with or infringe upon the rights of other tenants or occupants in the Project.Subject to casualty, condemnation and repairs, Tenant shall have the right to use and have access to the Premises and the common areas serving the Premises on a seven (7) days a week, twenty-four (24) hours a day basis throughout the Term without obtaining any consent from or giving notice to Landlord.Except to the extent such compliance obligations are otherwise those of Landlord as provided herein, Tenant shall, at its sole cost and expense, promptly comply with all applicable laws, statutes, ordinances, governmental regulations or requirements (collectively, "Laws") now in force or which may hereafter be in force relating to or affecting (i) the condition, use or occupancy of the Premises or the Project (excluding structural changes to the Project not related to Tenant's particular use of the Premises), and (ii) improvements installed or constructed in the Premises by or for the benefit of Tenant.Tenant's use of the Premises shall be subject to all applicable Laws including, without limitation, any applicable zoning laws.Tenant shall not knowingly do or permit to be done anything which would invalidate or increase the cost of any insurance policy covering the Project and/or the property located therein and Tenant shall comply (but without obligation to install any improvements or additions or make any upgrades) with all rules, orders, regulations and requirements of any organization which sets out standards, requirements or recommendations commonly referred to by major fire insurance underwriters, and Tenant shall promptly upon demand reimburse Landlord for any additional premium charges for any such insurance policy assessed or increased by reason of Tenant's failure to comply with the provisions of this Article.Tenant agrees not to keep any trash, garbage, waste or other refuse on the Premises except in sanitary containers and agrees to regularly and frequently remove same from the Premises.Tenant shall keep all containers or other equipment used for storage of such materials in a clean and sanitary condition.Tenant shall keep the sewage disposal system in the Premises free of all obstructions and in good operating condition.If the volume of Tenant's trash 12 becomes excessive in Landlord's judgment, Landlord shall have the right to charge Tenant for additional trash disposal services and/or to require that Tenant contract directly for additional trash disposal services at Tenant's sole cost and expense.Tenant shall, at its own cost, retain a licensed, bonded professional pest and sanitation control service to perform inspections of the Premises not less frequently than quarterly for the purpose of eliminating infestation by and controlling the presence of insects, rodents and vermin and shall promptly cause any corrective or extermination work recommended by such service to be performed.Such work shall be performed pursuant to a written contract, a copy of which shall be delivered to Landlord by Tenant upon request. ARTICLE 8 CONDITION OF PREMISES Tenant hereby agrees that except as otherwise expressly provided in this Lease or as provided in the Tenant Work Letter attached hereto as Exhibit "D" and made a part hereof and without limiting Landlord’s repair and maintenance obligations set forth in this Lease,the Premises shall be taken "as is", "with all faults", "without any representations or warranties", and Tenant hereby agrees and warrants that it has investigated and inspected the condition of the Premises and the suitability of same for Tenant's purposes, and except for any obligations of Landlord expressly set forth in this Lease, Tenant does hereby waive and disclaim any objection to, cause of action based upon, or claim that its obligations hereunder should be reduced or limited because of the condition of the Premises or the Project as of the Commencement Date or the suitability of same for Tenant's purposes.Tenant acknowledges that, except as expressly set forth in this Lease,neither Landlord nor any agent nor any employee of Landlord has made any representations or warranty with respect to the Premises or the Project or with respect to the suitability of either for the conduct of Tenant's business and Tenant expressly warrants and represents that, except as expressly set forth in this Lease, Tenant has relied solely on its own investigation and inspection of the Premises and the Project in its decision to enter into this Lease and let the Premises in the above-described condition.In addition to the existing leasehold improvements in the Premises,the Premises shall be initially improved as provided in, and subject to, the Tenant Work Letter attached hereto as Exhibit"D" and made a part hereof.The existing leasehold improvements in the Premises as of the date of this Lease, together with the Improvements (as defined in the Tenant Work Letter) may be collectively referred to herein as the "Tenant Improvements."The taking of possession of the Premises by Tenant shall conclusively establish that the Premises and the Project were at such time in satisfactory condition, subject to latent defects, punch-list items, conditions or items that are not in compliance with Laws, and conditions or items covered by construction warranties.Tenant hereby waives any provisions of law which would otherwise permit Tenant to make repairs required of Landlord under this Lease. ARTICLE 9 REPAIRS AND ALTERATIONS (a)Landlord's Obligation.Landlord shall maintain and repair the Project-wide systems and the structural portions of the Project including, without limitation, the foundation, floor/ceiling slabs, roof, curtain wall, exterior glass, columns, beams, shafts, stairs, stairwells and common areas.Landlord shall also repair at its sole cost and expense, any latent defects in the design or construction of the Project or Development Common Areas, any defects in the Improvements which constitute a breach of the one-year construction warranty provided by the Contractor who installs the Improvements or are not installed in accordance with the approved drawings, plans and specifications.Landlord shall, at no cost to Tenant, make such modifications, repairs and upgrades to the Project and Development Common Areas as are necessary to comply with disability, life, seismic, fire and safety codes, ordinances, statutes, or any other applicable Laws in effect on or prior to the Commencement Date, including, without limitation, then current requirements of the Americans with Disabilities Act.Notwithstanding any provision set forth in this Article 9 to the contrary, if Tenant provides written notice to Landlord of an event or circumstance which requires the action of Landlord with respect to repair and/or maintenance of the Premises only (and not any other portion of the Project), and Landlord fails to provide such action within thirty (30) days after Landlord's receipt of such 13 notice, or if the nature of the work reasonably requires more than thirty (30) days to complete, and such work is not commenced by Landlord within thirty (30) days after such notice and thereafter continuously and diligently pursued by Landlord to completion within a reasonable time, then Tenant may proceed to take the required action upon delivery of an additional ten (10) days notice to Landlord specifying that Tenant is taking such required action, and if such action was required under the terms of the Lease to be taken by Landlord and was not taken by Landlord within such ten (10) day period, then Tenant shall be entitled to prompt reimbursement by Landlord of Tenant's actual and reasonable costs in taking such action.However, if the work so performed by Tenant pertains to items that would otherwise be includable under Direct Costs pursuant to Article3 above, then Landlord may include the amount of such reimbursement in Direct Costs.In the event Tenant takes such action, and such work will affect the Project systems or the structural integrity of the Project, Tenant shall use only those contractors used by Landlord in the Project for work on such Project systems or structure unless such contractors are unwilling or unable to perform, or timely perform, such work, in which event Tenant may utilize the services of any other qualified contractor which normally and regularly performs similar work in comparable first-class buildings.(b)Tenant's Obligation.Except as expressly provided as Landlord's obligation in this Article9, Tenant shall keep the Premises, all systems therein exclusively serving the Premises and the backup generator described in Section11(e) below in good condition and repair.Except to the extent covered by insurance and subject to the waiver of subrogation provision herein, all damage or injury to the Premises or the Project resulting from the wrongful act or negligence of Tenant, its employees, agents or visitors, guests, invitees or licensees, or by the use of the Premises, shall be promptly repaired by Tenant at its sole cost and expense, to the reasonable satisfaction of Landlord; provided, however, that for damage to the Project as a result of casualty or for any repairs that may impact the mechanical, electrical, plumbing, heating, ventilation or air-conditioning systems of the Project, Landlord shall have the right (but not the obligation) to select the contractor and oversee all such repairs.Landlord may make any repairs that are Tenant's responsibility which are not promptly made by Tenant after Tenant's receipt of written notice and the reasonable opportunity of Tenant to make said repair within five (5) business days from receipt of said written notice, and charge Tenant for the cost thereof, which cost shall be paid by Tenant within five (5) days from invoice from Landlord.Subject to the provisions of the Tenant Work Letter, Tenant shall be responsible for the design and function of all non-standard improvements of the Premises, made by or at the request of Tenant, whether or not installed by Landlord at Tenant's request.Except as expressly provided in Section9(a) above, Tenant waives all rights to make repairs at the expense of Landlord, or to deduct the cost thereof from the rent. (c)Alterations.Tenant shall make no alterations, installations, changes or additions in or to the Premises or the Project (collectively, "Alterations") without Landlord's prior written consent.Notwithstanding anything to the contrary contained herein, Tenant may make strictly cosmetic changes to the finish work in the Premises (the "Cosmetic Alterations"), without Landlord's consent, provided that the aggregate cost of any such alterations does not exceed $20,000.00 in any twelve (12) month period, and further provided that such alterations do not (i)require any structural or other substantial modifications to the Premises, (ii)require any changes to, nor adversely affect, the systems and equipment of the Project, or (iii)affect the exterior appearance of the Project.Tenant shall give Landlord at least ten (10) days prior notice of such Cosmetic Alterations, which notice shall be accompanied by reasonably adequate evidence that such changes meet the criteria contained in this Section9(c).As used herein, the term "Alterations" does not include any of the Tenant Improvements.Any Alterations approved by Landlord must be performed in accordance with the terms hereof, using only contractors approved by Landlord in writing and upon the approval by Landlord in writing of fully detailed and dimensioned plans and specifications pertaining to the Alterations in question, to be prepared and submitted by Tenant at its sole cost and expense.Tenant shall at its sole cost and expense obtain all necessary approvals and permits pertaining to any Alterations.Tenant shall cause all Alterations to be performed in a good and workmanlike manner, in conformance with all applicable federal, state, county and municipal laws, rules and regulations, pursuant to a valid building permit (if one is required), and in conformance with Landlord's construction rules and regulations.If Landlord, in approving any Alterations, specifies a commencement date therefor, Tenant shall not commence any work with respect to such Alterations prior to such date; provided that Tenant shall be entitled to commence such work within thirty (30) days after such approval is given.Tenant hereby agrees to indemnify, defend, and hold Landlord free and harmless from all liens and claims of lien, and all other liability, claims and demands arising out 14 of any work done or material supplied to the Premises by or at the request of Tenant in connection with any Alterations.(d)Insurance; Liens.Prior to the commencement of any Alterations requiring Landlord's consent, Tenant shall, upon Landlord's request, provide Landlord with evidence that Tenant carries "Builder's Risk" insurance in an amount approved by Landlord covering the construction of such Alterations, and such other insurance as Landlord may reasonably require, it being understood that all such Alterations shall be insured by Tenant pursuant to Article14 of this Lease immediately upon completion thereof.In addition, for Alterations requiring Landlord's consent, Landlord may, in its discretion, require Tenant to obtain a payment and performance bond or some alternate form of security satisfactory to Landlord in an amount sufficient to ensure the lien free completion of such Alterations and naming Landlord as a co-obligee. (e)Costs and Fees; Removal.If permitted Alterations are made, they shall be made at Tenant's sole cost and expense and shall be and become the property of Landlord, except that Landlord may, by written notice to Tenant given at the time of Landlord's consent to such Alteration or Improvement (provided Tenant requests that Landlord make such determination at the time of Tenant's request for consent) or in the case of Cosmetic Alterations, by written notice to Tenant within fifteen (15) days after Landlord's receipt of Tenant's notice of such Cosmetic Alterations (provided Tenant requests that Landlord make such determination at the time of Tenant's notice), require Tenant at Tenant's expense to remove such Improvements and Alterations from the Premises at the expiration or earlier termination of this Lease, and to repair any damage to the Premises and the Project caused by such removal.Any and all costs attributable to or related to the applicable building codes of the city in which the Project is located (or any other authority having jurisdiction over the Project) arising from Tenant's Alterations shall be paid by Tenant at its sole cost and expense.With regard to repairs required to be made by Tenant, Alterations or any other work arising from or related to this Article9, Landlord shall be entitled to receive a reasonable administrative/coordination fee (which fee shall vary depending upon whether or not Tenant orders the work directly from Landlord) sufficient to compensate Landlord for all overhead, general conditions, fees and other costs and expenses arising from Landlord's involvement with such work, provided such fee shall in no event exceed five percent (5%) of the cost of the work.The construction of initial improvements to the Premises shall be governed by the terms of the Tenant Work Letter and not the terms of this Article9, except as expressly provided in the first sentence of this Section9(e).Notwithstanding anything to the contrary in this Lease, Tenant shall have no obligation to remove any of the existing leasehold improvements in the Premises. ARTICLE 10 LIENS Tenant shall keep the Premises and the Project free from any mechanics' liens, vendors liens or any other liens arising out of any work performed, materials furnished or obligations incurred by Tenant, and Tenant agrees to defend, indemnify and hold Landlord harmless from and against any such lien or claim or action thereon, together with costs of suit and reasonable attorneys' fees and costs incurred by Landlord in connection with any such claim or action.Before commencing any work of alteration, addition or improvement to the Premises, Tenant shall give Landlord at least ten (10) business days' written notice of the proposed commencement of such work.In the event that there shall be recorded against the Premises or the Project or the property of which the Premises is a part any claim or lien arising out of any such work performed, materials furnished or obligations incurred by Tenant and such claim or lien shall not be removed or discharged by
